          Case 1:20-cv-04208-LGS Document 110 Filed 09/10/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                            9/10/2021
                                                                           DATE FILED: ______________
---------------------------------------------------------------X
ALICIA VELASQUEZ, et al.,                                      :
                                                               :
                                    Plaintiffs,                :
                                                               :   ORDER
                  -v-                                          :
                                                               :   20-CV-4208 (LGS) (JLC)
                                                               :
LITIES CORP., et al.,                                 :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        WHEREAS, the parties came before me for a settlement conference yesterday and
plaintiffs and defendants Lities Corp., Rafaela Estrada, and Roberto (Collado) Doe (“the settling
defendants”) reached a settlement in principle; 1
        IT IS HEREBY ORDERED that plaintiffs and the settling defendants are directed to file
a joint letter motion along with their settlement agreement no later than October 12, 2021, to
request court approval. The letter motion should explain why the proposed settlement is fair and
reasonable and otherwise complies with the Second Circuit’s decision in Cheeks v. Freeport
Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).
         Plaintiffs and the settling defendants should submit their settlement papers to Judge
Schofield, unless they agree to consent to my jurisdiction to review the settlement under 28
U.S.C. § 636(c). Consent forms are available on the Court website.
        SO ORDERED.

Dated: September 10, 2021
       New York, New York




1
 Plaintiffs did not reach a settlement with Defendants Karikan Donut Corp. and Achilles
Polygerinos. Plaintiffs agreed at the conference that, upon the receipt of a declaration submitted
pursuant to 28 U.S.C. § 1746, they will dismiss defendant Edison Rivera from the case.
